                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

IN RE: YELLOW POPLAR LUMBER COMPANY, INC.,

                   Debtor (Bankr. W.D. Va. Ch. 7, Case No. 17-70882).



COPELAND LAW FIRM, ET AL.,                      )
                                                )
                                                )
                  Appellants,                   )      Case No. 1:19CV00029
                                                )
v.                                              )           OPINION
                                                )
JOHN M. LAMIE, TRUSTEE,                         )      By: James P. Jones
                                                )      United States District Judge
                                                )
                  Appellee.                     )

      Robert T. Copeland, SCOT S. FARTHING, ATTORNEY AT LAW, P.C., Abingdon,
Virginia, for Appellants; John M. Lamie, BROWNING, LAMIE & GIFFORD, P.C.,
Abingdon, Virginia, for Appellee.

      In this appeal from an order of the Bankruptcy Court, the appellants were legal

counsel for certain unsecured creditors who sought an award from the debtor’s estate

of an additional or “enhanced” fee from that payable by their clients, based on their

contention that their efforts substantially enlarged the estate’s distribution payable

to all unsecured creditors and thus they were eligible for such a fee under the

“common fund” theory. The Bankruptcy Court denied the request, holding that there

was no provision of bankruptcy law that permitted such payment from the estate
under the circumstances of this case, leaving the appellants to the fee payable by

their clients under their negotiated fee arrangement. After careful consideration of

the record and the arguments of the parties, I will affirm the Bankruptcy Court’s

decision on the basis of its careful and through opinion. In Re: Yellow Poplar

Lumber Co., 605 B.R. 416 (Bankr. W.D. Va. 2019).1

       A separate judgment will be entered forthwith.



                                                    DATED: March 18, 2020

                                                    /s/ JAMES P. JONES
                                                    United States District Judge




       1
           This appeal was unsuccessfully submitted to mediation, and while no one doubts
that the appellants’ efforts did in fact substantially enhance the distribution to the unsecured
creditors, see Von Bremen v. Lamie, 598 B.R. 833, 839 (W.D. Va. 2019) (appeal resulting
in an increased interest rate on distribution to unsecured creditors, resulting in an additional
distribution of roughly $740,000), the legal issues involved have apparently stymied a
negotiated compromise.
                                              -2-
